Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 9-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US 2016/0152092 A1) in view of Kimishima (US 2003/0226629 A1). 
Regarding claims 1 and 16,
Sasaki is silent to the narrow groove extending in the tire circumferential direction that extends through the first lug groove and second lug groove. Nonetheless, analogous art, Kimishima, discloses a longitudinal splitting groove that extends through a first and second lug groove in order to suppress vibrations of the part of the tread portion where the elemental blocks are disposed and lower the resonance sound [0029, 0027].  Kimishima is analogous art since Kimishima also depicts a land portion with first and second isolated blind grooves. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire taught by Sasaki to include a longitudinal splitting groove in order suppress vibration and lower the resonance sound. 
Regarding claim 2, although Sasaki is silent to the blocks are arranged in a staggered manner around an entire circumference of the pneumatic tire. However one ordinary skill in the art would recognize adding a longitudinal splitting groove taught by Kimishima into the tire taught by Sasaki creates blocks that are in a staggered manner as best depicted in figure 1 of Kimishima. 
Regarding claim 5, Sasaki is silent to the angle of the lug grooves with respect to the circumferential angle but Kimishima discloses the lug grooves, 10 and 11, are 25-45° [0038].  
Regarding claim 9
Regarding claim 10, Kimishima’s  figure 2(a) depicts a distance from the edge of portion of the block to a terminating end portion of the lug groove over the width of the block falling into the range of 30-70%.
Regarding claim 11, Kimishima discloses the circumferential narrow groove, first lug groove and second lug groove has a depth less than the circumferential main groove [0071]. 
Regarding claim 12, Sasaki depicts a total of 12 first and second lug grooves (N1) and 6 shoulder lug grooves (Nsh) in shoulder region 11. This yields a relationship of N1/Nsh =2.0 which falls into Applicant’s claimed range. MPEP 21444.05 states overlapping range is a prima facie evidence of obviousness. Furthermore, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.
Regarding claim 13, Sasaki’s figure 1 depicts the groove width of the first lug groove and the second lug groove are less than the shoulder lug grooves (35). 
Regarding claim 14, Kimishima depicts the inclination direction of the sipes disposed in a region on one side of the circumferential narrow groove as a boundary is different from an inclination direction of the sipes disposed in a region on another side in figure 1. 
 Regarding claim 15, 
Regarding claim 18, Sasaki depicts a pneumatic tire comprising: two circumferential main grooves (5,8) disposed in a region on one side of a tire equatorial plane (C) as a boundary; and a land portion (8) defined by the two circumferential main grooves, and a plurality of sets of a first lug groove (17) and a second lug groove (15). The first lug groove (17) includes an end portion that opens to an end portion on one side of the land portion and another end portion that terminates within the land portion. The second lug groove (15) including an end portion that opens to another edge portion of the land portion and another end portion that terminates within the land portion. The first lug groove (17) and the second lug groove (15) being alternately disposed in the tire circumferential direction and the first lug groove (17) is opposite direction to the second lug groove (15). 
Sasaki is silent to the narrow groove extending in the tire circumferential direction that extends through the first lug groove and second lug groove. Analogous art, Kimishima, discloses a longitudinal splitting groove that extends through a first and second lug groove in order to suppress vibrations of the part of the tread portion where the elemental blocks are disposed and lower the resonance sound [0029, 0027]. Additionally, Kimishima depicts the inclination direction of the sipes disposed in a region on one side of the circumferential narrow groove as a boundary is different from an inclination direction of the sipes disposed in a region on another side in figure 1. Kimishima is analogous art since Kimishima also depicts a land portion with first and second isolated blind grooves. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire taught by Sasaki to include a longitudinal splitting groove in order suppress vibration and lower the resonance sound. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US 2016/0152092 A1) in view of Kimishima (US 2003/0226629 A1) and further in view of Hosokawa (US 4,635,694). 
Although Sasaki is silent to the ground contact area ratio, one ordinary skilled in the art would look to conventional art to determine the ground contact area ratio of adjacent pair of block. Analogous art, Hosokawa, discloses the ground contact area ratio set in a range of 0.71 through 0.89 (column 7 lines 4-17) in order to prevent abnormal wear such as one sided wear or shoulder wear and steering while can be alleviated so as to improve wear resistance of the tread portion and hence to prolong the service life of tires remarkable. Hosokawa’s range overlaps with Applicant’s range. MPEP 2144.05 states overlapping range is a prima facie evidence of obviousness. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a ground contact area ratio sent in a range of 0.71 through 0.89 in order to improve wear resistance. 

Claims 6-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US 2016/0152092 A1) in view of Kimishima (US 2003/0226629 A1) and further in view of Iwasaki (US 2016/0193886 A1). 
Regarding claims 6-8, Sasaki does not discloses the groove width Wg1 of the first lug groove and the second lug groove at meeting positions with the circumferential narrow groove and a groove width Wg2 of the first lug groove and the second lug groove at the edge portions of the land portions have a relationship Wg2 < Wg1. Nonetheless, it is known in the art to have 
Regarding claim 17, Sasaki depicts a pneumatic tire comprising: two circumferential main grooves (5,8) disposed in a region on one side of a tire equatorial plane (C) as a boundary; and a land portion (8) defined by the two circumferential main grooves, and a plurality of sets of a first lug groove (17) and a second lug groove (15). The first lug groove (17) includes an end portion that opens to an end portion on one side of the land portion and another end portion that terminates within the land portion. The second lug groove (15) including an end portion that opens to another edge portion of the land portion and another end portion that terminates within the land portion. The first lug groove (17) and the second lug groove (15) being alternately disposed in the tire circumferential direction and the first lug groove (17) is opposite direction to the second lug groove (15). 
Although Sasaki is silent to the narrow groove extending in the tire circumferential direction that extends through the first lug groove and second lug groove. Analogous art, 
Sasaki does not discloses the groove width Wg1 of the first lug groove and the second lug groove at meeting positions with the circumferential narrow groove and a groove width Wg2 of the first lug groove and the second lug groove at the edge portions of the land portions have a relationship Wg2 < Wg1. Nonetheless, it is known in the art to have thinner width at the opening of the lateral groove than the middle of the groove. Analogous art, Iwasaki, depicts a lateral groove having a first part, 11, with a larger groove width than a second part, 12, with a smaller groove width to ensure rigidity of the land portion and to enhance the steering stability and wear resistance [0055]. The lateral grooves having different widths results in a step-like shape with a groove width narrowed at opening portions to the two circumferential main grooves as depicted in figure 4. From figure 4, it is evident the narrow width portion of the step-like shape of the lug groove is between 20-50% of the lateral groove. This falls within Applicant’s claimed range. Therefore, it would have been obvious to one having ordinary skill in the art to have modified the lug grooves taught by Sasaki to incorporate the teachings of Iwasaki to ensure rigidity of the land portion. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765.  The examiner can normally be reached on Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/FARAH TAUFIQ/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749